Citation Nr: 0320851	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  95-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a chronic 
respiratory disability, claimed as due to the use of tobacco 
products in service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied entitlement to service connection for a 
back disability.  The veteran subsequently perfected an 
appeal regarding that issue.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in June 
1994 and Supplemental Statements of the Case (SSOC's) in 
August 1996 and August 2000.

In September 2001, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of this hearing was prepared and 
associated with the claims folder.

This matter also comes to the Board on appeal from a January 
2001 rating decision by the RO, which denied entitlement to 
service connection for chronic bronchitis and emphysema, 
claimed as due to the use of tobacco products in service.  
The veteran also perfected an appeal regarding this issue.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in January 2003 in which it continued to deny 
entitlement to service connection for a chronic respiratory 
disability, claimed as due to the use of tobacco products in 
service.  This issue will be discussed in greater detail in 
the remand portion of this decision.




FINDING OF FACT

There is an approximate balance of positive and negative 
weight as to whether degenerative disc disease of the lumbar 
spine was incurred as a result of a back injury sustained 
during military service.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, service 
connection for a low back disorder is warranted.  38 U.S.C.A. 
§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that the 
VA medical examination and clinical records on file are 
sufficient to resolve the matter. 

II.  Service Connection for Low Back Disorder

The veteran is seeking entitlement to service connection for 
a low back disability.  He essentially contends that his low 
back disability developed as a result of injuries sustained 
when he fell from a ladder during service.  In support of his 
claim, he has pointed to his service medical records, which 
reveal that he was treated for back pain in August 1964 after 
reportedly falling from a ladder and striking his back on the 
ladder.  The veteran has also submitted numerous private 
medical records establishing that he has received periodic 
treatment for low back problems since at least 1970

At the outset of this discussion, the Board notes that the 
weight of the competent and probative evidence establishes 
that the veteran has a current low back disability.  In 
particular, the Board notes the report of an October 2002 VA 
examination, which was conducted in part to clarify the 
nature of the veteran's claimed low back disorder.  After 
reviewing the veteran's complete medical record, and 
conducting a physical examination, the VA physician noted a 
diagnosis of significant degenerative disc disease and 
degenerative changes of L4-5 and L5-S1 with significant 
radiculopathy and weakness in both lower extremities.  Thus, 
the primary question that must be resolved in this case is 
whether the veteran's degenerative disc disease of the lumbar 
spine was incurred in or aggravated by his military service.

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic 
disabilities, such as arthritis, if shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)); 38 C.F.R. § 3.102 (2002)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that there is an 
approximate balance of positive and negative evidence 
regarding the issue of whether the veteran's low back 
disability is related to his military service.  Therefore, we 
find that the case presents a reasonable doubt and, resolving 
reasonable doubt in favor of the veteran, we conclude that 
entitlement to service connection for a low back disorder is 
warranted.

As noted above, the veteran's service medical records reveal 
that he was treated for back pain in August 1964 after 
reportedly falling from a ladder and striking his back on the 
ladder.  However, X-rays of the lumbosacral spine were 
negative, and physical examination conducted for separation 
in March 1964 revealed no evidence of any defects in the 
spine.  With respect to his post-service medical history, the 
Board notes that a February 1995 letter from a private 
chiropractor reveals that he had treated the veteran for 
chronic low back pain from 1970 to 1979.  Also, private 
medical records reveal that the veteran was hospitalized on 
several occasions in 1979 for complaints of low back pain.  
In the records of a March 1979 hospitalization, it was noted 
that he had a three-year history of low back pain as a result 
of an injury sustained on the job.  It was also noted that he 
had recently reinjured his back while lifting a 250-pound 
manhole cover.  He was given a diagnosis of acute low back 
strain.  

As summarized in the report of an October 2002 VA 
examination, the veteran has reported that he continued to 
experience back problems following his 1979 hospitalizations, 
and that he eventually underwent an L3-4 diskectomy in 1981.  
That procedure was apparently complicated by a dural leak, 
which was repaired, and he continued to experience back 
problems until undergoing microdiskectomies and 
foraminectomies from L1 to L5 in 1986.  The veteran has 
indicated that he was laid off from work in 1991, and that he 
has lived on Social Security payments since that time.

In short, although there is evidence of record establishing 
that the veteran injured his back during service, there is no 
evidence of the veteran having received treatment for a back 
problems until 1970, which is approximately six years 
following his separation from service.  Moreover, the record 
also reflects that he sustained at least two on-the-job back 
injuries during the 1970's.

In view of the foregoing, the Board concluded, upon first 
reviewing the veteran's claims folder in February 2002, that 
a VA orthopedic examination was necessary in order to clarify 
the nature and etiology of his claimed low back disorder.  As 
alluded to above, that examination was conducted in October 
2002, and the examining physician determined that the veteran 
had significant degenerative disc disease and degenerative 
changes of L4-5 and L5-S1, with significant radiculopathy and 
weakness in both lower extremities.  With respect to the 
question of the etiology of that disability, the physician 
explained in a June 2003 addendum that the veteran's low back 
disability was "at least as likely as not" related to the 
injury that he sustained in service when he fell off of a 
ladder.  The physician concluded that the veteran had 
probably sustained a traumatic herniated disc at that time, 
and that this injury and its subsequent desiccation had 
resulted in arthrosis of the lumbar spine.  The physician 
also recognized that the veteran had subsequently sustained 
multiple on-the-job injuries, and determined that the 
culmination of the repeated strain to the lumbar spine in a 
setting with an already degenerative disc had exacerbated his 
symptoms.

In light of the opinion of the October 2002 VA examiner, who 
concluded that it was "at least as likely as not" that the 
veteran's claimed disability is etiologically related to his 
in-service injury, the Board concludes that there is an 
approximate balance of positive and negative weight regarding 
the question of whether the veteran's degenerative disc 
disease of the lumbar spine was incurred as a result of his 
military service.  Therefore, resolving reasonable doubt in 
favor of the veteran, the Board finds that entitlement to 
service connection for a low back disability is warranted.

The Board notes that, in a report of medical history 
completed for enlistment in March 1964, the veteran reported 
that he had sustained a back injury in an automobile accident 
in 1962.  During his September 2001 personal hearing, the 
veteran again reported having been involved an automobile 
accident prior to his military service.  Thus, the Board 
notes that we have considered whether, under 38 U.S.C.A. 
§ 1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
has been rebutted by clear and unmistakable evidence that a 
disease or injury of the lumbar spine existed prior to 
service.  See Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC No. 3-2003 (July 16, 2003), holding that the 
presumption of soundness may only be rebutted by showing both 
pre-service existence and no in-service aggravation.

However, VA law and regulations require that there be clear 
and unmistakable evidence that a back defect, infirmity, or 
disorder existed prior to service.  In this case, there is no 
evidence that this alleged injury resulted in any defect, 
infirmity, or disorder in the lumbar spine.  Although he 
reported at enlistment that he had a history of a back 
injury, physical examination at that time was specifically 
found to be negative for any defects in the spine.

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
held that a veteran's self-report that he had previously 
suffered from "depression or excessive worry;" in-service 
clinical records reflecting a pre-service diagnosis of a 
psychiatric disability, and an in-service medical board that 
found the veteran's psychiatric disability to have pre-
existed service were insufficient to rebut the "presumption 
of soundness" as was found in 38 U.S.C.A § 1111, because 
these records "were not supported by any contemporaneous 
clinical evidence or recorded history in the record."  
Because they were therefore "without a factual predicate in 
the record," they were found to be insufficient to rebut the 
presumption of soundness.  As in Miller, there is no 
contemporaneous medical evidence of record here to support 
the conclusion that the veteran had a defect, infirmity, or 
disorder in his lumbar spine which preexisted his entry into 
active duty.  

Accordingly, the Board finds that the veteran did not clearly 
and unmistakably have a defect, infirmity, or disorder in his 
lumbar spine prior to his entry into active duty.  We do not 
reach the second prong of the Cotant analysis, supra.  Thus, 
there is no clear and unmistakable evidence that a lumbar 
defect, infirmity, or disorder existed prior to service, and 
the presumption of soundness is not rebutted.

In summary, having resolved reasonable doubt in favor of the 
veteran, the Board finds that service connection is warranted 
for the veteran's low back disability.  The benefit sought on 
appeal may accordingly be granted.


ORDER

Entitlement to service connection for a low back disorder is 
granted.


REMAND

The veteran is also seeking entitlement to service connection 
for a chronic respiratory disability.  He essentially 
contends that this disability developed as a result of the 
use of tobacco products in service

The record reflects that this claim is on appeal from a 
January 2001 rating decision by the RO.  The veteran 
subsequently perfected an appeal regarding this issue, and in 
a January 2003 SOC, the RO continued to deny the veteran's 
claim of entitlement to service connection for a chronic 
respiratory disability.

The Board notes that, because the veteran's appeal as to this 
issue was not perfected until after his September 2001 
personal hearing before the undersigned, the veteran did not 
have a full opportunity to present testimony regarding that 
issue during that hearing.  Thereafter, in a statement 
received by the RO in January 2003, the veteran indicated 
that he wished to present testimony on this issue at a 
personal hearing at the RO.

Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002).  In light of the 
signed statement received from the veteran, the Board 
believes that a remand of this case is necessary, in order to 
ensure that the veteran has been afforded with a full 
opportunity to appear for a personal hearing.

Accordingly, this case is remanded for the following:

The RO should take steps to schedule the 
veteran for a personal hearing, to be 
conducted either by a traveling Veterans 
Law Judge or a Hearing Officer, according 
to his request.  Appropriate notification 
should be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



